DETAILED ACTION

This is a first Office action on the merits in response to applicant’s original disclosure filed on 3/12/2021, including the preliminary amendment filed on 9/30/2021. Claims 1-20 are pending. No claims have been withdrawn, cancelled or added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/7/2021, 8/6/2021, 11/2/2021 and 1/21/2022 are being considered by the examiner.

Drawings
The drawings are objected to because of the following informalities:
Figures 2 and 3 are objected to because the figures are exploded view drawings that are on the same page as another figure. When an exploded view is shown in a figure which is on the same sheet as another figure, the exploded view should be placed in a bracket. MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,948,002 (‘reference patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are drawn to substantially the same invention as the claims of the reference patent, with minor differences in phraseology, and with the scope of the claims of the reference patent being narrower than the scope of the claims of the instant application, and thus the claims of the reference patent encompass the scope of the claims of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haddock (US 20140311087).
Claim 1, Haddock provides a mounting assembly disposable on a rib of a nail strip, comprising:
	a mounting body 102, comprising:
	a top and a bottom (top and bottom of 102, respectively) that are spaced from one another in a vertical dimension (Fig. 10F), the bottom including a first bottom surface (left side bottom surface on the side of 116; Fig. 10F) and a second bottom surface (right side bottom surface on the side opposite 116; Fig. 10F);
	a first side surface (first side surface of 102) and a second side surface (second side surface of 102) that are spaced from one another in a lateral dimension (it is understood that the first and second side surfaces of 102 are spaced from one another in a lateral dimension; see Fig. 3);
	a pair of ends (pair of ends of 102; Fig. 10F) that are spaced from one another in a longitudinal dimension (it is understood that the pair of ends of 102 are spaced from one another in a longitudinal dimension; Fig. 10F);
	a slot (between the pair of ends; Fig. 10F) to receive the rib and which extends between the first and second bottom surfaces toward the top (Fig. 10F); and
	a threaded hole 140 that extends through the first side surface to the slot (Fig. 10F); and
	an insert (160; see annotated Fig. 8B of Haddock shown below in Examiner Notes) that is at least partially disposable in the slot (Fig. 10F), comprising:
	a first leg (annotated Fig. 8B) extending in a first direction (annotated Fig. 8B);
	a second leg (annotated Fig. 8B) extending from the first leg (annotated Fig. 8B) and comprising:
	a first surface (annotated Fig. 8B);
	a second surface (annotated Fig. 8B) opposite to the first surface (annotated Fig. 8B); and
	an insert slot (“clamping fastener receptacle” 174; note that “slot” was treated under broadest reasonable interpretation using the plain meaning in light of applicant’s specification to mean a narrow opening or groove; see attached Merriam Webster definition) in the first surface (annotated Fig. 8B); and
	a third leg (annotated Fig. 8B) extending from the second leg in a second direction (annotated Fig. 8B) that is different than the first direction (annotated Fig. 8B).
Claim 2, Haddock further provides wherein the first leg, the second leg, and the third leg are each disposed in different orientations relative to one another (annotated Fig. 8B), wherein the first leg extends from the first surface of the second leg (annotated Fig. 8B), and wherein the third leg extends from the second surface of the second leg (annotated Fig. 8B).  
Claim 3, Haddock further provides wherein an upper surface of the first leg is positioned proximate to the first bottom surface of the mounting body when the insert is disposed in the slot (annotated Fig. 8B; see also Fig. 10F), and wherein the first surface of the second leg has a profile that at least substantially matches a profile of a first slot sidewall of the slot (annotated Fig. 8B; see also Fig. 10F).
Claim 4, Haddock further provides a threaded fastener 180 disposable in the threaded hole to engage the first surface of the insert (Fig. 10F).
	Claim 8, Haddock further provides wherein the slot comprises: a first slot sidewall 122 that extends from the first bottom surface toward the top (Fig. 10F), wherein the threaded hole extends through the first slot sidewall (Fig. 10F); 3Attorney Docket No. 2711PAT-5-CONU.S. Application No. 17/199,947a second slot sidewall 112 spaced from the first slot sidewall and that extends from the second bottom surface toward the top (Fig. 10F), and a slot base 106 that extends between the first slot sidewall and the second slot sidewall (Fig. 10F).
	Claim 9, Haddock further provides wherein the second slot sidewall comprises a first section and a second section (first and second sections of 112; Fig. 10F), with the second section of the second slot sidewall being located between the first section of the second slot sidewall and the slot base in the vertical dimension (Fig. 10F), and wherein the first and second sections of the second slot sidewall are disposed in different orientations (it is understood that the first and second sections of the second slot sidewall are disposed in different orientations; Fig. 10F).
Claim 10, Haddock further provides wherein the second section of the second slot sidewall is arcuate in an end view of the mounting body (Fig. 10F).
Claim 11, Haddock further provides wherein the first slot sidewall comprises a first section and a second section (first and second sections of 122; Fig. 10F), with the second section of the first slot sidewall being located between the first section of the first slot sidewall and the slot base in the vertical dimension (Fig. 10F), and wherein the first section of the first slot sidewall, the second section of the first slot sidewall, and the first section of the second slot sidewall, are each disposed in different orientations (it is understood that the first section of the first slot sidewall, the second section of the first slot sidewall, and the first section of the second slot sidewall, are each disposed in different orientations; Fig. 10F).
Claim 12, Haddock further provides wherein the second slot sidewall comprises a nose that extends from a lower end of the second slot sidewall, relative to the vertical dimension, and in a direction that the first slot sidewall is spaced from the second slot sidewall (it is understood that the second slot sidewall comprises a nose that extends from a lower end of the second slot sidewall, relative to the vertical dimension, and in a direction that the first slot sidewall is spaced from the second slot sidewall; Fig. 10F).
Claim 13, Haddock further provides wherein an axis of the threaded hole is oriented at an angle of between about 5º and about 25º relative to a first reference plane defined by the second bottom surface of the mounting body, wherein when a threaded fastener is rotated into the threaded hole, a distal end of the threaded fastener advances in converging relation to the first reference plane (note that the first reference plane is not limited to any particular position or orientation and thus may take on an infinite number of reference planes defined by the end of 140, including an orientation at an angle of between about 5º and about 25º relative to a first reference plane defined by the second bottom surface of the mounting body).
	Claim 14, Haddock provides a mounting assembly disposable on a rib of a nail strip positioned on a building surface, comprising:
a mounting body 102, comprising:
a top surface (top surface of 102; Fig. 10F);
4Attorney Docket No. 2711PAT-5-CONU.S. Application No. 17/199,947a first side surface spaced from a second side surface in a lateral dimension (first and second side surfaces of 102; Fig. 10F);
a first end spaced from a second end in a longitudinal dimension (first end and second end of 102);
a slot that extends between the first and second ends (it is understood that a slot extends between the first and second ends; Fig. 10F) and which is defined by a first slot sidewall 122, a second slot sidewall 112, and a slot base 106 that extends between the first slot sidewall and the second slot sidewall (Fig. 10F); and
a threaded hole 140 that extends through the first side surface and the first slot sidewall to the slot (Fig. 10F),
wherein the mounting body is of a one-piece construction [0073]; and
an insert (160; annotated Figs. 8B and 8C of Haddock shown below in Examiner Notes) that is at least partially disposable in the slot (it is understood that the insert is at least partially disposable in the slot; Fig. 10F), comprising:
a first endwall spaced from a second endwall in the longitudinal dimension (annotated Fig. 8C);
a first surface (surface of 160 as viewed in annotated Fig. 8C; see surface at 170 in Fig. 8B) that faces the first slot sidewall when the insert is positioned within the slot Fig. 10F);
a second surface (second surface of 160) opposite the first surface (it is understood that the second surface is opposite the first surface; note that there are several surfaces of 160 that are opposite the first surface; Fig. 8B) and that faces the second slot sidewall when the insert is positioned within the slot (it is understood that there are several surfaces opposite the first surface that face the second slot sidewall when the insert is positioned within the slot; Fig. 10F); and
an insert slot (“clamping fastener receptacle” 174; note that “slot” was treated under broadest reasonable interpretation using the plain meaning in light of applicant’s specification to mean a narrow opening or groove; see attached Merriam Webster definition) in the first surface that extends in the longitudinal dimension from the first endwall to the second endwall (it is understood that the insert slot 174 extends “in the longitudinal dimension” from the first endwall to the second endwall, in a left to right horizontal direction as shown in Fig. 8C).
Claim 15, Haddock further provides wherein the second slot sidewall comprises: a first section that is generally planar (first section of 112) and that extends in a direction of the slot base (see Figs. 3 and 10F); and a second section (second section of 112) located between the first section of the second slot sidewall and the slot base in a vertical dimension (it is understood that the second section is located between the first section of the second slot sidewall and the slot base in a vertical dimension; Fig. 10F), wherein the second section of the second slot sidewall is arcuate in an end view of the mounting body (it is understood that the second section of the second slot sidewall is arcuate in an end view of the mounting body; Fig. 10F).
Claim 16, Haddock further provides wherein the first slot sidewall comprises: a first section (first section of 122) that is generally planar and that extends in a direction of the slot base (it is understood that the first section is generally planar and extends in a direction of the slot base); and 5Attorney Docket No. 2711PAT-5-CONU.S. Application No. 17/199,947a second section (second section of 122) located between the first section of the first slot sidewall and the slot base in the vertical dimension (it is understood that the second section is located between the first section of the first slot sidewall and the slot base in the vertical dimension), wherein the second section of the first slot sidewall is generally planar and disposed in a different orientation than the first sections of the first and second slot sidewalls (it is understood that the second section of the first slot sidewall is generally planar and disposed in a different orientation than the first sections of the first and second slot sidewalls; Fig. 10F).
	Claim 18, Haddock further provides wherein the insert comprises a first leg (see annotated 8B of Haddock shown below in Examiner Notes), a second leg (annotated Fig. 8B), and a third leg (annotated Fig. 8B), and wherein: the first leg extends in a first direction away from a first surface of second leg (annotated Fig. 8B); the second leg extends in a second direction between the first and third legs (annotated Fig. 8B) and the second leg includes the insert slot (annotated Fig. 8B); and the third leg extends in a third direction away from a second surface of the second leg (annotated Fig. 8B), the third direction being different than the first direction (annotated Fig. 8B).
Claim 19, Haddock further provides wherein when the insert is positioned within the slot: a first leg of the insert is positioned adjacent to a first bottom surface of the mounting body (Fig. 10F and annotated Fig. 8B); a second leg of the insert is positioned adjacent to the first slot sidewall (Fig. 10F and annotated Fig. 8B); a third leg of the insert is positioned adjacent to the slot base (Fig. 10F and annotated Fig. 8B); and a threaded fastener 180 advanced in the threaded hole engages the second leg (Fig. 10F and annotated Fig. 8B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddock.
Claim 17, Haddock further teaches the threaded hole extending along an axis that is oriented at an angle to the lateral dimension (Fig. 10F), but is silent as to the angle being an oblique angle. However, it would have been obvious to one of ordinary skill in the art, before the time of filing to try forming the angle being an oblique angle, with the reasonable expectation of creating a better grip with the rib when the fastener is inserted, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).


Examiner Notes

    PNG
    media_image1.png
    364
    496
    media_image1.png
    Greyscale

Annotated Fig. 8B of Haddock (US 20140311087)


    PNG
    media_image2.png
    200
    459
    media_image2.png
    Greyscale

Annotated Fig. 8C of Haddock (US 20140311087)
Allowable Subject Matter
Claims 5-7 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, in particular Haddock (US 20140311087) does not teach or disclose, alone or in combination, inter alia a second leg of the insert further comprising a channel disposed between the insert slot and the second surface of the second leg, the channel having a second width, wherein the insert slot intersects the channel and the second width of the channel is wider than the first width of the insert slot to define a pair of deflectable cantilevers that are alignable with the threaded hole when the insert is disposed in the slot, as recited in claim 5, an insert including a second leg including an insert slot that extends from a first endwall to a second endwall of the insert, as recited in claim 20. Although, Haddock teaches an insert 160 having a slot (“clamping fastener receptacles” 174), such slot does not extend from a first endwall to a second endwall of the insert as claimed. It would have been beyond the level of ordinary skill to combine or modify Haddock with any other cited prior art reference to arrive at the claimed invention, since Haddock teaches the slots being separate (claim 20) to register with fasteners individually to maintain alignment with the mounting body. Claims 6-7 depend from claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635